Citation Nr: 0427652	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-07 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of dislocated nose, myalgias, and allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active duty from August 1979 to September 
1992.  

These matters come to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

In April 2003, the veteran requested a videoconference 
hearing with a Member of the Board, by hookup between the VA 
office in El Paso, Texas, and the Board in Washington, DC.  
Subsequent communications from the veteran indicate that he 
continues to request a Board videoconference hearing, and 
that he has not yet been scheduled for one.

Considerations of due process mandate that the Board may not 
proceed with appellate review of the veteran's claims without 
affording him an opportunity for a personal hearing at his 
request.  Therefore, a remand is required for the scheduling 
of an appropriate hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2002). 

Accordingly, this case is REMANDED for the following:

The RO should take appropriate steps 
to schedule the veteran for a 
personal hearing before a Veterans 
Law Judge via videoconference at the 
VA office in El Paso, Texas, in 
accordance with his request.  
Appropriate notification of the 
hearing should be given to the 
veteran, and such notification 
should be documented and associated 
with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


